Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
                                                     Claim Interpretation 

MPEP 2103 (Patent Examiner Process) [R-08.20187] recites:
The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It Is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01,for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A)    statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B)    "adapted to" or "adapted for" clauses,
(C)    "wherein" or "whereby" clauses,
(D)    contingent limitations,
(E)    printed matter, or

The list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Berlins, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§2111.02 through 2111.05.
Claim 1 recites, “prioritize the classified issues based on a second set of parameters for remediation.
Claim 1 does not positively recite any activity (there is no remediation actually occurring).
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.
            Claim 12 recites the same limitations, and is directed to intended use language for the same reasons as claim 1.



                                       Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:

6. Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system and method, which are both one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
A system for application debt management, comprising: a memory storing program instructions; 
a processor configured to execute program instructions stored in the memory; a ticketing module, executed by the processor, configured to capture and analyze attributes of tickets and operational data;
 a debt engine, executed by the processor, configured to: identify issues from the tickets and operational data based on the attributes, 
automatically classify the identified issues into one or more categories based on a first set of parameters and classification rules; and
 prioritize the classified issues based on a second set of parameters for remediation.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating risk) (steps for mitigating debt risk),  (e.g., capture and analyze attributes of tickets and operational data; identify issues from the tickets and operational data based on the attributes, classify the identified issues into one or more categories based on a first set of parameters and classification rules; and prioritize the classified issues based on a second set of parameters for remediation).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Claims 12 is abstract for similar reasons.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
A memory
A processor
A ticketing module
A debt engine
The memory, processor, ticketing module, debt engine are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-11, 13-22 which further define the abstract idea that is present in their respective independent claims 1,12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-11, 13-22 are directed to an abstract idea. Thus, claims 1-22 are not patent-eligible.
                                     Claim Rejections- 35 U.S.C § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 5-6, 12, 16-17 are being rejected under 35 U.S.C 102(a)(1) as being anticipated by US 2013/0205007 to Ayachitula et al, herein Ayachitula.
	Regarding claim 1, Ayachitula discloses: 
 A system for application debt management, comprising: a memory storing program instructions; a processor configured to execute program instructions stored in the memory (At least: [0041] to [0044]);
 a ticketing module, executed by the processor, configured to capture and analyze attributes of tickets and operational data (At least:  [0058]; Fig 4 and associated text); 
a debt engine, executed by the processor, configured to: identify issues from the tickets and operational data based on the attributes, automatically classify the identified issues into one or more categories based on a first set of parameters and classification rules (At least: [0058], [0059]); and
 prioritize the classified issues based on a second set of parameters for remediation (At least: [0061]: Once classified, the tickets may be grouped by type in step T3, and a spectral analysis can be performed on each group in step T4 to determine a frequency of recurrence of the underlying problems for each group. Then, in step T5, it may be determined whether the frequency of recurrence is greater than some predetermined threshold(s). If so, the above-described cost-benefit analysis can be performed).
Examiner Note: The term “debt” in “debt engine” is considered to be non-functional descriptive information. Replacing the claimed label with a label not claimed, such as “ticket data engine”, would have been a prima facie substitution of labels. The claimed results would have been the same, see MPEP 211.05.
The specification in para 17 states:
[0017] The present disclosure is described below with reference to methods and systems in accordance with general embodiments for auto-pilot application debt management. The instructions may be loaded into the system, which when executed upon such a computer- implemented system - a general-purpose computer or a special purpose hardware based computer systems, creates means for training the system and implementing functions of various modules hosted by the system. It has to be understood and acknowledged for this specification and claims, that the terms “ticket data” or debt are interchangeably used. 

Regarding claim 5, Ayachitula discloses the system as claimed in accordance with claim 1. Ayachitula further discloses wherein the attributes of tickets and operational data comprises of technology name, ticket description, cause code, resolution method, base work pattern for pattern determination, sub work patterns or a combination thereof (At least: [0058], [0061], claim 11; Fig 4: 70, 72 and associated text).
	Claim 16 is being rejected using the same rationale as claim 5.


Regarding claim 6, Ayachitula discloses the system as claimed in accordance with claim 1. Ayachitula further discloses wherein the first set of parameters comprises of usage patterns and problem type associated with the tickets and operational data or a combination thereof (At least: ; Fig 4: 70, 72 and associated text; [0062], [0063], [0058]).
	Claim 17 is being rejected using the same rationale as claim 6.


Regarding claim 12, Ayachitula discloses:
A method for application debt management, comprising:
capturing and analyzing attributes of tickets and operational data (At least:  [0058]; Fig 4 and associated text); 
 	identifying issues from the tickets and operational data based on the attributes (At least: [0058], [0059]);
	automatically classifying the identified issues into one or more categories based on a first set of parameters and classification rules (At least: [0058], [0059]);  and
	prioritizing the classified issues based on a second set of parameters for remediation (At least: [0061]).

                               Claim Rejections- 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2-3, 13-14 are being rejected under 35 U.S.C 103(a) as being unpatentable over Ayachitula in view of Paramesh S.P et al, “Classifying the Unstructured IT Service Desk Tickets Using Ensemble of Classifiers”, 3rd IEEE International Conference on Computational Systems and Information Technology for Sustainable Solutions 2018, pages 221-227, herein Conference.
Regarding claim 2, Ayachitula discloses the system as claimed in accordance with claim 1. Ayachitula does not disclose, Conference discloses wherein the tickets and operational data comprises ticketed and non-ticketed unstructured data (At least: page 221: I. Introduction:

    PNG
    media_image1.png
    278
    420
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ayachitula’s invention to include wherein the tickets and operational data comprises ticketed and non-ticketed unstructured data in order to ensure that wrong categorization of the ticket is avoided (Conference: page 1: column 2 para 1).
	Claim 13 is being rejected using the same rationale as claim 2.
	Regarding claim 3, Ayachitula discloses the system as claimed in accordance with claim 1. Ayachitula does not disclose, Conference discloses wherein the debt engine is configured to contextually eliminate noises from the tickets and operational data (At least: page 223:

    PNG
    media_image2.png
    201
    407
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    245
    400
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ayachitula’s invention to include herein the debt engine is configured to contextually eliminate noises from the tickets and operational data in order to ensure that accurate machine learning models can be built (Conference: page 3: column 2: A Data pre-processing).
	Claim 14 is being rejected using the same rationale as claim 3.


4.	Claims 4, 8, 10, 15,19, 21 are being rejected under 35 U.S.C 103(a) as being unpatentable over Ayachitula in view of US 2013/0198116 to Bhamidipaty et al, herein Bhamidipaty.
	Regarding claim 4, Ayachitula discloses the system as claimed in accordance with claim 1. Ayachitula does not disclose, Bhamidipaty in the same field of endeavor discloses wherein the debt engine is configured to integrate with a learning web of debt classification rules to categorize the identified issues based on technology, domain, nature of issue, root cause of problem and resolution methodology (At least:  [0013], [0015], [0023], [0024], [0027], [0036], [0055] to [0058]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ayachitula’s invention to include wherein the debt engine is configured to integrate with a learning web of debt classification rules to categorize the identified issues based on technology, domain, nature of issue, root cause of problem and resolution methodology in order to ensure that the accuracy of the automated analysis is similar to human based results (Bhamidipaty: [0006]).
	Claim 15 is being rejected using the same rationale as claim 4.

	Regarding claim 8, Ayachitula discloses the system as claimed in accordance with claim 1. Ayachitula does not disclose, Bhamidipaty in the same field of endeavor discloses wherein the debt engine is configured to apply prior experience on received tickets and operational data, read ticket pattern on set frequency and re-define the classification rules (At least:  [0005], [0015] to [0018], [0040] to [0045], [0049], [0051]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ayachitula’s invention to include wherein the debt engine is configured to apply prior experience on received tickets and operational data, read ticket pattern on set frequency and re-define the classification rules in order to ensure that the accuracy of the automated analysis is similar to human based results (Bhamidipaty: [0006]).
	Claim 19 is being rejected using the same rationale as claim 8.

 	Regarding claim 10, Ayachitula discloses the system as claimed in accordance with claim 1. Ayachitula does not disclose, Bhamidipaty discloses further comprising of debt remediation engine configured to create healing automation tickets based on a plurality of parameters comprising application name, technology, known error ID, country of origin, infrastructure IDs, job name, business process involved, work log or a combination thereof (At least: [0025], [0035], [0036], [0033], [0059], [0076]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ayachitula’s invention to include further comprising of debt remediation engine configured to create healing automation tickets based on a plurality of parameters comprising application name, technology, known error ID, country of origin, infrastructure IDs, job name, business process involved, work log or a combination thereof in order to ensure that the accuracy of the automated analysis is similar to human based results (Bhamidipaty: [0006]).
	Claim 21 is being rejected using the same rationale as claim 10.



5.	Claims 7,18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Ayachitula in view of US 2021/0019648 to Backas et al, herein Backas.
	Regarding claim 7, Ayachitula discloses the  system as claimed in accordance with claim 1. Ayachitula does not disclose, Backas in the same field of endeavor discloses wherein the debt engine utilizes a machine learning approach to classify the identified issues into one or more categories, wherein the machine learning approach may be selected from latent semantic analysis, graphical clustering, DB scan clustering, association Rule mining, stratified sampling, SVM classifier, IDF based information extractor, Jaccard similarity, rule based classification or a combination thereof (At least: [0029],  [0035], Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ayachitula’s invention to include wherein the debt engine utilizes a machine learning approach to classify the identified issues into one or more categories, wherein the machine learning approach may be selected from latent semantic analysis, graphical clustering, DB scan clustering, association Rule mining, stratified sampling, SVM classifier, IDF based information extractor, Jaccard similarity, rule based classification or a combination thereof in order to ensure that the clustering enables automated labelling and further improves classification and the generated resolution summaries (Backas: [0035]).
	Claim 18 is being rejected using the same rationale as claim 7.


6.	Claims 9,20 are being rejected under 35 U.S.C 103(a) as being unpatentable over Ayachitula in view of Myles F.Suer, "Diggingintotechdebt", ClO, 14NOVEMBER2018,URL:https:/Avww.cio.com/article/3321377/digging:into-tech-debt.html, herein CIO.
	Regarding claim 9, Ayachitula discloses the system as claimed in accordance with claim 1. Ayachitula further discloses the cost of computing costs associated with recurring problems associated with IT infrastructure and calculating a benefit/cost ratio (At least: [0058], [0059], [0061]).
Ayachitula does not disclose, CIO in the same field of endeavor discloses wherein the second set of parameters comprise of current cost of debt, cost of permanent fixing of debt or a combination thereof (At least: pages 2-3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ayachitula’s invention to include wherein the second set of parameters comprise of current cost of debt, cost of permanent fixing of debt or a combination thereof in order to ensure that tech debt is addressed in order for the business to continue to exist (CIO: page 5: Where should CIOS and EAs start to reduce the pile of tech debt).
	Claim 20 is being rejected using the same rationale as claim 9.


7.	Claims 11,22 are being rejected under 35 U.S.C 103(a) as being unpatentable over Ayachitula in view of Bhamidipaty and further in view of  R. Rebouças de Almeida, U. Kulesza, C. Treude, D. Cavalcanti Feitosa and A. Higino Guedes Lima, "Aligning Technical Debt Prioritization with Business Objectives: A Multiple-Case Study," 2018 IEEE International Conference on Software Maintenance and Evolution (ICSME), 2018, pp. 655-664, herein IEEE.
	Regarding claim 11, Ayachitula discloses the system as claimed in accordance with claim 10. Ayachitula does not disclose, IEEE  discloses wherein the debt remediation engine is configured to cluster debt types of similar nature and recommends prioritization of remediation based on a plurality of parameters comprising current cost of debt, application criticality, volume of current use base or cost of permanent fixing of debt or a combination thereof (At least: page 2, page 7): 

    PNG
    media_image4.png
    850
    1022
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    815
    1012
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    279
    985
    media_image6.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ayachitula’s invention to include wherein the debt remediation engine is configured to cluster debt types of similar nature and recommends prioritization of remediation based on a plurality of parameters comprising current cost of debt, application criticality, volume of current use base or cost of permanent fixing of debt or a combination thereof in order to ensure that by taking the business perspective, debt prioritization can be achieved (IEEE: page 1: column 2: paras 5-6).

	Claim 22 is being rejected using the same rationale as claim 11.


                                                            CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/10/2022